DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Response to Amendment
Claims 17-20 have been withdrawn.  Claims 1-16 are pending and are provided to be examined upon their merits.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-16 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 12 recites the limitations of:
A computer-implemented method comprising: 
receiving, from one or more computing devices via a network, records related to a plurality of transfers for one or more accounts, the transfers corresponding to a plurality of categories and having associated amounts; 
identifying one or more typical amounts of transfers corresponding to a particular category of the plurality of categories;
defining, based on the one or more typical amounts of transfers corresponding to the particular category, one or more units for the particular category;
identifying, based on the transfers corresponding to the particular category of transfers, a net outflow from the one or more accounts for the particular category for a portion of a defined period;
comparing the net outflow for the particular category for the portion of the defined period to an expected outflow for an entirety of the defined period for the particular category to determine a remaining expected outflow for the particular category for a remaining portion of the defined period; and
providing an indication expressing the remaining expected outflow for the particular category for the remaining portion of the defined period in at least one of the one or more units for the particular category.


These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a managing personal behavior or relationships or interactions between people (e.g. comparing net outflow to an expected outflow to determine an expected remaining outflow and providing an indication expressing the remaining expected outflow).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (see MPEP  2106.04(a)(2) II C where tracking financial transactions and budgeting were found to be abstract under managing personal behavior). Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as claim 12 does not require a computer to perform any meaningful step, or where the computer is used as a generic tool to perform abstract steps, the claims are also abstract under Mental Processes grouping of abstract ideas.  See MPEP 2106.04(a)(2) III C where using a generic computer for a judicial exception has been shown to be abstract.  Claim 1 is abstract for similar reasons.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a processor, memory, communications module (Claim 1); computing devices, network (Claim 12). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and providing (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-11 and 13-16 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The dependent claims are themselves abstract (7 and 8) themselves just further limit the abstract ideas themselves (claims 2-6, 9-11, 13-16)  Therefore, the claims 2-11 and 13-16 are directed to an abstract idea.  Thus, the claims 1-16 are not patent-eligible.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2014/0012691 to Hanson et al. in view of Patent No. US 8639622 to Moore et al.
Regarding claims 1 and 12
(claim 1) A computer system comprising: 
a processor; 

Hanson et al. teaches:
A processor…
“The embodiments provided herein are directed to a system for monitoring categorized spending maximums. The system includes a computer apparatus including a processor and a memory; and a spending monitor software module stored in the memory, comprising executable instructions that when executed by the processor cause the processor to: receive transaction data associated with an account; store the transaction data in a storage device; identify transactions associated with a spending category that occur during a period of time based on the transaction data, wherein the spending category comprises a spend maximum; deduct a transaction amount for each of the transactions from the spend maximum; determine a remaining amount of the spend maximum, if any; and transfer at least a portion of the remaining amount to a second account when the remaining amount is determined.” [0002]

a communications module coupled to the processor; and 

Example of communication interface (module) where processing devices uses (coupled to) the communication interface…
“As used herein, a "communication interface" generally includes a modem, server, transceiver, and/or other device for communicating with other devices on a network, and/or a user interface for communicating with one or more users 210. Referring again to FIG. 5, the network communication interface 510 is a communication interface having one or more communication devices configured to communicate with one or more other devices on the network 250, such as the mobile device 300, the banking system 500, the other financial institution banking systems 270, and the transaction monitor server 400. The processing device 520 is configured to use the network communication interface 510 to transmit and/or receive data and/or commands to and/or from the other devices connected to the network 250.” [0074]

a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:

	A memory with stored instructions…
“The embodiments provided herein are directed to a system for monitoring categorized spending maximums. The system includes a computer apparatus including a processor and a memory; and a spending monitor software module stored in the memory, comprising executable instructions that when executed by the processor cause the processor to: receive transaction data associated with an account; store the transaction data in a storage device; identify transactions associated with a spending category that occur during a period of time based on the transaction data, wherein the spending category comprises a spend maximum; deduct a transaction amount for each of the transactions from the spend maximum; determine a remaining amount of the spend maximum, if any; and transfer at least a portion of the remaining amount to a second account when the remaining amount is determined.” [0002]

receive, using the communications module from one or more computing devices via a network, records related to a plurality of transfers for one or more accounts, the transfers corresponding to a plurality of categories and having associated amounts;

Fig. 2 and example of computing devices with network for receiving data (records)…


    PNG
    media_image1.png
    626
    444
    media_image1.png
    Greyscale



Where data relates to transactions and transfers by category and by account…
“The embodiments presented herein are directed to systems and methods for monitoring transactions and transferring funds. A transaction monitoring and savings feature allows a user to set and monitor periodic spending maximums for specific categories. This feature aids the user in reducing spending for a specific spending category. Systems and methods identify transactions that are related to the spending category and prompt the user to confirm the transaction and category. At the end of the time period, if the total spending amount is less that the spend maximum, the system automatically deposits the surplus into the user's savings account or other account. In some instances, the user may choose to repeat the budgeting process for another period of time.” [0019]

identify one or more typical amounts of transfers corresponding to a particular category of the plurality of categories;

Identifies transactions (transfer amounts) for spending category and calculates an average (therefore typical) amount for the identified transactions…
“As illustrated in block 114, the system receives confirmation from the user 210 and deducts a transaction amount for each of the tagged transactions from the spend maximum. The transaction amount can be the amount determined by the system or the amount modified by the user 210 using the confirmation prompt on the display of the user's mobile device. In some embodiments, the system determines the transaction amount based on historical trends in the transaction data. In such cases, the system identifies transactions that occurred during the previous period of time that are associated with the parameters of the spending category. The system further determines the transaction amount for each of the identified transactions that occurred during the previous period of time and calculates an average amount for the identified transactions.” [0042]

Example where maximum may be considered a typical amount for utilities or entertainment…
“In other embodiments, the spend maximum is determined based on patterns of account activity associated with the first account. The patterns of account activity include positive and negative trends associated with the transaction data. For example, the spend maximum of a spending category directed to utilities may be increased in the summer months to reflect an increase in electricity use and decreased in the spring and fall months when electricity use is on a decline. As another example, the system may determine from the transaction data that credit card payment amounts for entertainment peak on Fridays and as a result may increase the spend maximum for Fridays and/or decrease the spend maximum for the other weekdays. The system may further determine a decrease in the number of ATM withdrawals and/or purchases during the last week of a month when compared to the first three weeks of the same month and adjust a weekly transaction frequency accordingly.” [0038]

define, based on the one or more typical amounts of transfers corresponding to the particular category, one or more units for the particular category;

Example of electricity (category - electricity) use (therefore KWh unit) and number (unit) of withdrawals (category – transactions) as defining units for a category…
“In other embodiments, the spend maximum is determined based on patterns of account activity associated with the first account. The patterns of account activity include positive and negative trends associated with the transaction data. For example, the spend maximum of a spending category directed to utilities may be increased in the summer months to reflect an increase in electricity use and decreased in the spring and fall months when electricity use is on a decline. As another example, the system may determine from the transaction data that credit card payment amounts for entertainment peak on Fridays and as a result may increase the spend maximum for Fridays and/or decrease the spend maximum for the other weekdays. The system may further determine a decrease in the number of ATM withdrawals and/or purchases during the last week of a month when compared to the first three weeks of the same month and adjust a weekly transaction frequency accordingly.” [0038]  Inherent with electricity use is units of KWh.

Another example of items (units) and group (category)…
“…The amount, in some embodiments, includes a total amount of a transaction or at least a portion of the total amount of the transaction. For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]

“The transaction items include items for purchase such as goods and/or services. The transaction items, in some embodiments, are segregated into groups and/or sub-groups. For example, prepared foods may be separated from unprepared foods, electronic reading materials may be separated from paper magazine and books, and certain goods and services purchased may be segregated into various sub-groups based on the merchant associated with the certain goods and services.” [0032]

identify, based on the transfers corresponding to the particular category of transfers, a net outflow from the one or more accounts for the particular category for a portion of a defined period;

Example of projected account transfer of funds and projected payments (therefore identifying net outflow by account)…
“In still other embodiments, the system predicts future spending and account activity. For example, the system may use certain account or transactional information associated with a user to identify projected expenses, projected transfers of funds, projected account balances, projected payments and/or projected credits. The future account activity system and method is described in more detail with reference to patent application no. [to be inserted when said application is known] entitled "Future Account View" corresponding to attorney docket no. 5175US1.014033.1651.” [0039]

Example of transaction frequency and the amount includes price and refunds (therefore net outflow)…
“As illustrated in block 106, the system identifies parameters based on the transactions, the parameters including a transaction channel, a merchant, an amount, a frequency, and/or transaction items. The transaction channel includes transaction vehicles or accounts associated with the vehicles for processing transactions. Exemplary transaction channels include debit card accounts, credit card accounts, automatic teller machines (ATM) channels, automated clearinghouse (ACH) channels, checking accounts, savings accounts, internal accounts, external accounts, investment vehicle accounts, mobile payment channels, cloud-based payment channels, and the like. The merchant includes online, virtual, and/or brick and mortar businesses, manufacturers, and the like. The merchant may be identified using merchant codes associated with processing payments. The amount, in some embodiments, includes a total amount of a transaction or at least a portion of the total amount of the transaction. For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]

See Net below.

compare the net outflow for the particular category for the portion of the defined period to an expected outflow for an entirety of the defined period for the particular category to determine a remaining expected outflow for the particular category for a remaining portion of the defined period; and

Calculated as the difference (therefore comparing) total transaction amount (expected outflow) with spend maximum (example of expected outflow)…
“As illustrated in block 116, the system determines a remaining amount of the spend maximum at the end of the current period of time in response to the deductions. The remaining amount is a surplus that remains after all the deductions have been inputted at the end of the current period of time. The remaining amount is calculated as the difference of the total transaction amount of all of the tagged transactions and the spend maximum, where the total transaction amount is less than the spend maximum.” [0044]

“In other embodiments, a predetermined amount is transferred from the first account to the second account. The system, in some embodiments, determines if the remaining amount is equal to, greater than, or less than the predetermined amount. If the remaining amount is less than the predetermined amount, for example, the system may deduct enough funds from the first account to bring the remaining amount up to the predetermined amount and transfer the deducted funds to the second account. It will be understood that the transaction data may include transactions associated with any number of spending categories. For example, the system may calculate the total remaining amount for all tagged transactions associated with any number of spending categories during the current period of time and transfer at least a portion of the total remaining amount to the second account.” [0048]

Where maximum is based on trends (expected spending)…
“In other embodiments, the spend maximum is determined based on patterns of account activity associated with the first account. The patterns of account activity include positive and negative trends associated with the transaction data. For example, the spend maximum of a spending category directed to utilities may be increased in the summer months to reflect an increase in electricity use and decreased in the spring and fall months when electricity use is on a decline. As another example, the system may determine from the transaction data that credit card payment amounts for entertainment peak on Fridays and as a result may increase the spend maximum for Fridays and/or decrease the spend maximum for the other weekdays. The system may further determine a decrease in the number of ATM withdrawals and/or purchases during the last week of a month when compared to the first three weeks of the same month and adjust a weekly transaction frequency accordingly.” [0038]

Where the total transaction amount may include refunds (therefore netted)…
“…For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]


provide an indication expressing the remaining expected outflow for the particular category for the remaining portion of the defined period in at least one of the one or more units for the particular category.

Fig. 8, ref. 802 teaches “$x.xx has been moved to our savings account.” therefore providing an indication of remaining outflow based on weekly budget (defined time period)…

    PNG
    media_image2.png
    242
    424
    media_image2.png
    Greyscale


Where budget is based on a category…
“Referring now to FIG. 7, an exemplary GUI 702 is provided. The GUI 702 comprises a confirmation prompt and details about the transaction that has been identified as being associated with the "Coffee budget" spending category. In FIG. 7, the application provides the date and time of the transaction, the name of the merchant, and the amount charged to a debit card. In some embodiments, the application may further provide the identification of the item purchased and/or information associated with past transactions. The user 210, in the illustrated embodiment, confirms the transaction by selecting the check button.” [0078]

Net
Hanson et al. teaches refunds being part of spending.  They do not literally teach “net.”

Moore et al. also in the business of spending teaches:
Outflows and net cash flow (negative, therefore outflow)…
“Textual spending summary module 156 may include a textual listing of total inflows, total outflows, and the net cash flow (positive or negative) for one or more time periods, including a current time period (e.g., a month-to-date). In addition, spending summary module 156 may take into account budgeted cash flows and provide overall budgeted cash inflows and outflows, and further may provide an "over" or "under" amount that reflects a user's actual spending/savings versus budgeted amounts. For example, module 156 may include inflows and outflows for two previous months, current, month-to-date inflows and outflows, budgeted inflows and outflows for the current month, and the current over/under amounts for the cash inflows and outflows. Spending summary 156 may assist users in identifying "what's left" with respect to a user's net monthly cash flows (e.g., any positive net cash flow amounts over a given period), which may in turn assist a user in identifying sources of additional savings for various individual savings plans, debt payment plans, retirement plans, etc.” (col. 9, lines 1-19)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Hanson et al. the ability to net outflows as taught by Moore et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Hanson et al. who teaches refunds are part of expenditures.  Therefore netting outflows would be required.

Regarding claims 2 and 13
(claim 2) The computer system of claim 1, wherein identifying one or more typical amounts of transfers corresponding to the particular category of the plurality of categories includes determining an average of the amounts of transfers corresponding to the particular category of the plurality of categories.

Hanson et al. teaches:
Identifies transactions (transfer amounts) for spending category and calculates an average (therefore typical) amount for the identified transactions…
“As illustrated in block 114, the system receives confirmation from the user 210 and deducts a transaction amount for each of the tagged transactions from the spend maximum. The transaction amount can be the amount determined by the system or the amount modified by the user 210 using the confirmation prompt on the display of the user's mobile device. In some embodiments, the system determines the transaction amount based on historical trends in the transaction data. In such cases, the system identifies transactions that occurred during the previous period of time that are associated with the parameters of the spending category. The system further determines the transaction amount for each of the identified transactions that occurred during the previous period of time and calculates an average amount for the identified transactions.” [0042]

Regarding claim 4
The computer system of claim 1, wherein the particular category is one of a set of tracked categories.

Hanson et al. teaches:
Monitoring (tracking) spending by category…
“The embodiments provided herein are directed to a system for monitoring categorized spending maximums. The system includes a computer apparatus including a processor and a memory; and a spending monitor software module stored in the memory, comprising executable instructions that when executed by the processor cause the processor to: receive transaction data associated with an account; store the transaction data in a storage device; identify transactions associated with a spending category that occur during a period of time based on the transaction data, wherein the spending category comprises a spend maximum; deduct a transaction amount for each of the transactions from the spend maximum; determine a remaining amount of the spend maximum, if any; and transfer at least a portion of the remaining amount to a second account when the remaining amount is determined.” [0002]

Regarding claim 5
The computer system of claim 1,
wherein categories of the plurality of categories correspond to a plurality of merchant classes,

Hanson et al. teaches:
Category based on parameters, where parameter is merchant…
“In other embodiments of the system, the module is configured to: identify a group of transactions that occurs during a second period of time that is prior to the first period of time; identify parameters based on the group of transactions, wherein the parameters comprise a transaction channel, a merchant, an amount, or a transaction item; and determine the spending category based on the parameters. The module can be further configured to: segregate the group of transactions into categories based on the parameters; calculate the total amount for each of the categories; and determine the spend maximum based on at least one of the total amount calculations. The module can be further configured to: determine that the spending category comprises subcategories based on transaction items or a merchant associated with the transactions; segregate the transactions into each of the subcategories; calculate the total number or value of the transactions for each of the subcategories; and provide a notification of the user based on the calculation of the total number of value of the transactions.” [0005]

wherein one or more of the records indicate merchant classes associated with transfers related to those records, and

Example of restaurant (merchant class) of purchases (transfers)…
“Algorithms, rules, keywords, Boolean, and other search logic can be used to search the transaction data to identify the transaction channel, merchant, amount, and/or transaction items. Keywords may include certain product identifying terms, business names, web addresses, symbols (e.g., $), merchant codes, and the like. In some embodiments, a first parameter is identified based on transactions that occur during a first period of the previous period of time and a second parameter is identified based on transactions that occur during a second period of time. For example, the system may determine that an electronic funds transfer of $65.12 occurs during the last week of every month while the timing of restaurant purchases using various credit cards may vary considerably from day to day or week to week. In such cases, the system may only monitor the last week of every month to determine a parameter associated with automatic bill pay and may monitor restaurant purchases on a daily basis to identify a food related parameter.” [0034]

wherein identifying, based on the transfers corresponding to the particular category of the plurality of categories, the net outflow from the one or more accounts for the defined period for the particular category includes identifying records indicating merchant classes corresponding to the particular category.

	For $65.12 (net outflow)….
“Algorithms, rules, keywords, Boolean, and other search logic can be used to search the transaction data to identify the transaction channel, merchant, amount, and/or transaction items. Keywords may include certain product identifying terms, business names, web addresses, symbols (e.g., $), merchant codes, and the like. In some embodiments, a first parameter is identified based on transactions that occur during a first period of the previous period of time and a second parameter is identified based on transactions that occur during a second period of time. For example, the system may determine that an electronic funds transfer of $65.12 occurs during the last week of every month while the timing of restaurant purchases using various credit cards may vary considerably from day to day or week to week. In such cases, the system may only monitor the last week of every month to determine a parameter associated with automatic bill pay and may monitor restaurant purchases on a daily basis to identify a food related parameter.” [0034]

Where parameters include a transaction channel…
“In other embodiments of the system, the module is configured to: identify a group of transactions that occurs during a second period of time that is prior to the first period of time; identify parameters based on the group of transactions, wherein the parameters comprise a transaction channel, a merchant, an amount, or a transaction item; and determine the spending category based on the parameters. The module can be further configured to: segregate the group of transactions into categories based on the parameters; calculate the total amount for each of the categories; and determine the spend maximum based on at least one of the total amount calculations. The module can be further configured to: determine that the spending category comprises subcategories based on transaction items or a merchant associated with the transactions; segregate the transactions into each of the subcategories; calculate the total number or value of the transactions for each of the subcategories; and provide a notification of the user based on the calculation of the total number of value of the transactions.” [0005]

Where transaction channel includes account…
“As illustrated in block 106, the system identifies parameters based on the transactions, the parameters including a transaction channel, a merchant, an amount, a frequency, and/or transaction items. The transaction channel includes transaction vehicles or accounts associated with the vehicles for processing transactions. Exemplary transaction channels include debit card accounts, credit card accounts, automatic teller machines (ATM) channels, automated clearinghouse (ACH) channels, checking accounts, savings accounts, internal accounts, external accounts, investment vehicle accounts, mobile payment channels, cloud-based payment channels, and the like. The merchant includes online, virtual, and/or brick and mortar businesses, manufacturers, and the like. The merchant may be identified using merchant codes associated with processing payments. The amount, in some embodiments, includes a total amount of a transaction or at least a portion of the total amount of the transaction. For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]

Regarding claim 6
The computer system of claim 1,
wherein categories of the plurality of categories correspond to a plurality of merchants, 
wherein one or more of the records indicate merchants associated with transfers related to those records, and 

Hanson et al. teaches:
Merchant codes (indicate merchants) associated with payments (transfers)…
“As illustrated in block 106, the system identifies parameters based on the transactions, the parameters including a transaction channel, a merchant, an amount, a frequency, and/or transaction items. The transaction channel includes transaction vehicles or accounts associated with the vehicles for processing transactions. Exemplary transaction channels include debit card accounts, credit card accounts, automatic teller machines (ATM) channels, automated clearinghouse (ACH) channels, checking accounts, savings accounts, internal accounts, external accounts, investment vehicle accounts, mobile payment channels, cloud-based payment channels, and the like. The merchant includes online, virtual, and/or brick and mortar businesses, manufacturers, and the like. The merchant may be identified using merchant codes associated with processing payments. The amount, in some embodiments, includes a total amount of a transaction or at least a portion of the total amount of the transaction. For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]

wherein identifying, based on the transfers corresponding to the particular category of the plurality of categories, the net outflow from the one or more accounts for the defined period for the particular category includes identifying records indicating merchants corresponding to the particular category.

For a transaction amount with refunds (net outflow) and with accounts…
“As illustrated in block 106, the system identifies parameters based on the transactions, the parameters including a transaction channel, a merchant, an amount, a frequency, and/or transaction items. The transaction channel includes transaction vehicles or accounts associated with the vehicles for processing transactions. Exemplary transaction channels include debit card accounts, credit card accounts, automatic teller machines (ATM) channels, automated clearinghouse (ACH) channels, checking accounts, savings accounts, internal accounts, external accounts, investment vehicle accounts, mobile payment channels, cloud-based payment channels, and the like. The merchant includes online, virtual, and/or brick and mortar businesses, manufacturers, and the like. The merchant may be identified using merchant codes associated with processing payments. The amount, in some embodiments, includes a total amount of a transaction or at least a portion of the total amount of the transaction. For example, the total purchase amount of a transaction may be divided among the costs of each item or group of items in the transaction. The amount may include, for example, the price of each item, fees associated with a transaction, the amount transferred between the parties of a transaction, taxes, interest, account costs, refunds, and the like.” [0031]

Where category is based on parameters…
“As illustrated in block 108, the system determines a spending category based on the parameters, where the spending category includes a spend maximum. In some embodiments, the spending category is defined by the one or more parameters. For example, the spending category may be defined by merchant codes and/or items purchased. A spending category directed to shoes and accessories may be defined as including purchases at particular shoe store and/or purchases for shoes and accessories. The shoes and accessories spending category can be further defined to include a certain transaction channel such as credit cards and a purchase threshold amount of greater than, less than, or equal to a certain amount. As explained in more detail below with regard to FIG. 1B, the spending category may be further defined by a current period of time.” [0035]

Regarding claim 7
The computer system of claim 1, wherein the instructions, when executed by the processor further cause the computer system to: 
determine the expected outflow for the defined period for the particular category based on at least a net outflow for the particular category for an earlier period.

Hanson et al. teaches:
Determine transaction based on historical (earlier period) data for a category and determine average (typical) amount…
“As illustrated in block 114, the system receives confirmation from the user 210 and deducts a transaction amount for each of the tagged transactions from the spend maximum. The transaction amount can be the amount determined by the system or the amount modified by the user 210 using the confirmation prompt on the display of the user's mobile device. In some embodiments, the system determines the transaction amount based on historical trends in the transaction data. In such cases, the system identifies transactions that occurred during the previous period of time that are associated with the parameters of the spending category. The system further determines the transaction amount for each of the identified transactions that occurred during the previous period of time and calculates an average amount for the identified transactions.” [0042]

Regarding claim 8
The computer system of claim 1, wherein the instructions, when executed by the processor further cause the computer system to: 
receive an indication of user-input defining the expected outflow for the defined period for the particular category.

Hanson et al. teaches:
Fig. 6, ref. 606 and user sets spend maximum for weekly spend (period)…



    PNG
    media_image3.png
    206
    519
    media_image3.png
    Greyscale


Regarding claims 9 and 15
(Claim 9) The computer system of claim 1, wherein the one or more units for the particular category correspond to typical purchases in the particular category.

Hanson et al. teaches:
Example of electricity (category - electricity) use (unit) and number (unit) of withdrawals (category – transactions) as defining units for a category, where units are based on typical use (e.g. electricity use increase in summer months)…
“In other embodiments, the spend maximum is determined based on patterns of account activity associated with the first account. The patterns of account activity include positive and negative trends associated with the transaction data. For example, the spend maximum of a spending category directed to utilities may be increased in the summer months to reflect an increase in electricity use and decreased in the spring and fall months when electricity use is on a decline. As another example, the system may determine from the transaction data that credit card payment amounts for entertainment peak on Fridays and as a result may increase the spend maximum for Fridays and/or decrease the spend maximum for the other weekdays. The system may further determine a decrease in the number of ATM withdrawals and/or purchases during the last week of a month when compared to the first three weeks of the same month and adjust a weekly transaction frequency accordingly.” [0038]

Regarding claims 10 and 16
(claim 10) The computer system of claim 9, wherein the purchases correspond to one or more of trips, meals, and visits.

Hanson et al. teaches:
Example of coffee (meal)…
“Referring now to FIG. 7, an exemplary GUI 702 is provided. The GUI 702 comprises a confirmation prompt and details about the transaction that has been identified as being associated with the "Coffee budget" spending category. In FIG. 7, the application provides the date and time of the transaction, the name of the merchant, and the amount charged to a debit card. In some embodiments, the application may further provide the identification of the item purchased and/or information associated with past transactions. The user 210, in the illustrated embodiment, confirms the transaction by selecting the check button.” [0078]

Regarding claim 11
The computer system of claim 1, wherein the defined period includes a user- specified budgeting period.

Hanson et al. teaches:
Weekly budget…
“In FIG. 8, the transaction monitoring process continues as provided in GUI 802. The user 210 is notified of the spend maximum, the total amount spent during the week, and the surplus amount that has been moved to a savings account. For example, if the weekly budget was set at $20.00 and the amount actually spent by the user 210 was $12.35, $7.65 would be deposited into the designated savings account. In some embodiments, the GUI 802 further provides a field for amending the amount to be transferred to the savings account and/or a field for modifying the account that is to receive the transfer amount. In other embodiments, the application allows the user 210 to stop the transaction monitoring process.” [0079]


Claim 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (5) above in further view of Pub. No. US 2010/0306029 to Jolley.
Regarding claims 3 and 14
(claim 3) The computer system of claim 1, wherein identifying one or more typical amounts of transfers corresponding to the particular category of the plurality of categories includes performing a cluster analysis of amounts of transfers corresponding to the particular category of the plurality of categories.

Hanson et al. teaches:
Example of tagging (clustering) for categories with large amount (cluster analysis by amount)….
“As illustrated in block 110, the system identifies and tags transactions associated with a spending category based on the transaction data, where the tagged transactions occur during a current period of time. The previous period of time of block 104 occurs prior to the current period of time. In some embodiments, the current period of time is set automatically. In other embodiments, the current period of time is determined based on the patterns of account activity of the first account. For example, spending categories associated with a large amount of variability such as fluctuating amounts and different transaction channels or merchants may have a shorter current period of time (e.g., a week or a day) than spending categories that are more stable over time. The parameters of the spending category are used to identify the transactions. In such cases, rules, algorithms, key word searches, and the like relating to the parameters can be used to identify the transactions. In other embodiments of the invention a user 210 may set the current period of time for the spending category, as is desired by the user 210.” [0040]

The combined references teach categories by amount.  They also teach tagging.  They do not literally teach “cluster analysis.”

Jolley in the business of categories by amount teaches:
Cluster analysis based on spending patterns (transfer amounts) for groupings (categories)…
“FIG. 6 illustrates a simplified view of statistical clustering. Cluster analysis of transactional data generally attempts to group accounts together that have similar transactional behavioral spending patterns. One of the goals is to create natural groupings of accounts which have similar spending patters within a cluster, yet simultaneously maximize differences in spending patterns across clusters. The figure shows four cluster groupings in chart 600 based on two dimensions, Frd.sub.a,MCC=Oil and Frd.sub.a,MCC=Grocery. The data points shown each represent one account. The two accounts in cluster 602 are grouped or clustered together. The accounts assigned to one cluster are preferably not assigned to other clusters.” [0078]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use cluster analysis as taught by Jolley since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Jolley who teaches the advantages of cluster analysis for creating natural groupings.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least categories of spending (outflows):
US-20120030092-A1; US-20150193866-A1; US-20170124546-A1; US-20170124541-A1; US-20150379485-A1; US-20170345093-A1; US-20130030925-A1; WO 2006014668; CA-2789628-A1; WO 2007027360

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693